Case 1:19-cv-04993-FB-RLM Document 16 Filed 02/14/20 Page 1 of 1 PageID #: 111

                                   Law Offices of
                                  Michael Grinblat
                             817 Broadway, Fourth Floor
                                New York, NY 10003
                                                                       Telephone: (347) 796-0712
                                                                        Facsimile: (212) 202-5130
                                                                   michael.grinblatesq@gmail.com

                                         February 14, 2019

BY ECF

The Honorable Roanne L. Mann
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re: SEMYON GRINBLAT v. 66-56 Meat Corp.
   Case No.:    19-cv-4993-FB-RLM


Dear Magistrate Judge Mann:

       Counsel for the Plaintiff and the Defendants jointly submit this letter-motion pursuant to
this Court’s order which stated: “By February 14, 2020, the parties shall file a joint letter-motion
requesting a referral to court-ordered mediation or, if the case is settling, a stay of discovery.”

        The parties are engaging in on-going settlement discussions and discovery is underway in
the case. The parties believe that settlement is possible in the near future and that judicial economy
would be best served by a 30-day extension of time in which the parties may continue to conduct
discovery and pursue settlement—this rather than an immediate referral to Court ordered
mediation or a stay on discovery.

       We thank the Court for its consideration of this request.


                                                              Respectfully submitted,




                                                              Michael Grinblat, Esq.
